The admitted facts in this case disclose an assault to murder Isaac Mitchell. The shot constituting the assault was fired by one Curtis Hurst. The state relies for a conviction of this defendant upon evidence showing a conspiracy to commit the deed. Of this there was ample evidence to justify the jury in reaching the conclusion that defendant was guilty. The affirmative charge requested by defendant was properly refused.
Charges requested by defendant defining a reasonable doubt where stating correct propositions of law were amply covered by the court in its oral charge.
There were many exceptions reserved during the taking of the testimony, a large number of which are without merit. In proving a conspiracy, any fact or circumstance, either direct or circumstantial, tending to prove a concurring agreement to carry into effect a common purpose to commit the crime, is admissible in evidence. Lancaster v. State (Ala.App.)106 So. 609.1 On the other hand, conversations had by one of the conspirators with third parties to the effect that he intended to commit the crime would not be admissible to prove that defendant and he were not jointly guilty. Such conversations are res inter alios acta, are irrelevant, and immaterial.
There can be no conviction of a felony on the uncorroborated testimony of an accomplice. Code 1923, § 5635, but in this case the corroboration was ample.
We find no error in the record, and the judgment is affirmed.
Affirmed.
1 Ante, p. 140.